NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 7, 2020
                                Decided January 7, 2020

                                         Before

                         DIANE P. WOOD, Chief Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 19-1205

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Western District of Wisconsin.

      v.                                        No. 03-cr-135-bbc-1

RANDALL E. SPRINGEN,                            Barbara B. Crabb,
    Defendant-Appellant.                        Judge.

                                       ORDER

        Randall Springen was convicted of, and served a prison sentence for, distribution
of cocaine in violation of 21 U.S.C. § 841(a)(1). While on supervised release, he tested
positive for cocaine and failed to report to his probation officer. Although Springen
challenged the reliability of the drug tests, the district court ruled that the tests were
sufficiently trustworthy and found that Springen violated the terms of his supervision.
The court revoked Springen’s supervised release and sentenced him to five months’
imprisonment without any further supervised release. Springen filed a notice of appeal,
but his appointed lawyer argues that this appeal is frivolous as moot—Springen’s
sentence ended on June 28, 2019—and seeks to withdraw under Anders v. California,
386 U.S. 738, 744 (1967). Springen has not responded to counsel’s motion. See CIR.
R. 51(b).
No. 19-1205                                                                         Page 2

        Counsel is correct that Springen’s appeal is moot. Bureau of Prisons records
confirm that Springen was released on June 28, 2019. Because Springen has completed
his sentence and faces no collateral consequences from the revocation of supervised
release, this appeal can no longer provide him any relief. See Spencer v. Kemna, 523 U.S.
1, 7, 12, 14 (1998). According to counsel, Springen wishes to continue with the appeal
because, Springen believes, an appellate ruling that his drug test was unreliable could
benefit future supervisees who are asked to take similar drug tests. But as counsel
rightly concludes, a “possible, indirect benefit in a future lawsuit cannot save this case
from mootness.” United States v. Juvenile Male, 564 U.S. 932, 937 (2011).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal as moot.